Citation Nr: 1709798	
Decision Date: 03/29/17    Archive Date: 04/11/17

DOCKET NO.  10-23 979	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to specially adaptive housing or a special home adaption grant. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. R. Fletcher



INTRODUCTION

The Veteran served on active duty from September 1971 to October 1971. 

This matter is before the Board of Veterans' Appeals (Board) on appeal of a June 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado, that determined that new and material evidence had not been received to reopen a claim for entitlement to specially adapted housing or a special home adaption grant. 

An April 2010 Statement of the Case (SOC) denied the Veteran's claim for entitlement to specially adapted housing or a special home adaption grant on a de novo basis. 

The case was later transferred to the Houston, Texas RO. 

In February 2015, the Veteran was scheduled for a Board videoconference hearing; however, he failed to report to the hearing.  He has not explained his absence or requested to reschedule the hearing.  Therefore, the Board hearing request is considered withdrawn.  See 38 C.F.R. § 20.704 (d) (2016).

This matter was before the Board in March 2015 when it was remanded for additional development.

(The Board notes that the June 2009 RO decision (noted above) addressed the issue involving entitlement to specially adapted housing or a special home adaption grant, on the basis of whether new and material evidence had been received to reopen that claim.  The Board observes, however, that a claim for entitlement to specially adapted housing or a special home adaption grant is more analogous to an increased rating claim in that service-connected disabilities may evolve to the extent that specially adapted housing or a special home adaption grant may be necessary.  The Board also notes that the RO already addressed the issue of entitlement to specially adapted housing and a special home adaption grant on a de novo basis in an April 2010 SOC. No prejudice results to the Veteran because the claim for entitlement to specially adapted housing or a special home adaption grant was considered on the merits by the agency of original jurisdiction (AOJ).  See Bernard v. Brown, 4 Vet. App. 384 (1993).)

The Board has reviewed the Veterans Benefits Management System (VBMS) and Virtual VA (VVA) electronic claims files associated with the Veteran's claim.


FINDING OF FACT

The Veteran's service-connected disabilities do not result in the loss of use of both lower extremities, blindness, the loss of use of one lower extremity together with residuals of organic disease or injury, the loss of use of one lower extremity together with the loss of use of one upper extremity, the loss of use of both upper extremities, or full thickness or subdermal burns that have resulted in contractures with limitation of motion of two or more extremities or of at least one extremity and the trunk.


CONCLUSION OF LAW

The criteria for specially adapted housing or special home adaptation grant are not met.  38 U.S.C.A. §§ 2101, 5103, 5103A, 5107 (West 2014); 38 C.F.R. § 3.809 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

VA has a duty to notify and a duty to assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. §§ 3.159, 3.326(a).

Proper notice from VA must inform the claimant and his representative, if any, prior to the initial unfavorable decision on a claim by the AOJ of any information and any medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103 (a); 38 C.F.R. § 3.159 (b); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  These notice requirements apply to all five elements of a service-connection claim (Veteran status, existence of a disability, a connection between the Veteran's service and the disability, degree of disability, and effective date of the disability).  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded must be included.  Id.  

The Veteran has not alleged prejudice with respect to notice, as is required.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009).  None is found by the Board.

Regarding the issue of entitlement to special home adaptation/specially adapted housing, a letter was sent to the Veteran in May 2009 that meets the statutory notice requirements.  Neither the Veteran nor his representative has alleged any error in not receiving a fully compliant notice.  Any failure to provide such notice is harmless.  See Dingess/Hartman, supra; Sanders, supra. 

VA also has a duty to assist the Veteran by making all reasonable efforts to help a claimant obtain evidence necessary to substantiate a claim.  The AOJ associated the Veteran's available service treatment records and post-service treatment records with the claims file.  This case was before the Board in 2015 and was remanded for additional development.  The Board directed that treatment records dated from June 2010 and forward be obtained.  Records were associated with the file in January and May 2016.  The Board thus finds that there has been substantial compliance with the remand directives.  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008).

The Veteran has also been afforded the appropriate VA examination in this matter.  The Board's 2015 remand directed that the examiner determine if the Veteran's service-connected disabilities require him to use a wheelchair.  The AOJ obtained VA examinations in February 2016 and an addendum opinion was provided in May 2016 as directed. The Board finds that these examinations and opinions are adequate, as they were predicated on a full reading of the Veteran's medical records in the claims file, interview of the Veteran, examination, and findings that permit the Board to properly assess the issue at hand.  The Board thus finds that there has been substantial compliance with the remand directives.  See D'Aries, supra.

VA's duties to notify and assist are met.  Accordingly, the Board will address the merits of the claim.

II.  Factual Background, Law and Analysis

The Veteran contends that he is entitled to specially adaptive housing or a special home adaption grant.  He specifically maintains his service-connected disabilities have essentially left him lying flat on his back and unable to ambulate. He also essentially indicates that his psychiatric condition has affected his physical condition, and has made it necessary to obtain specially adaptive housing or a special home adaption grant.  See May 2009 claim, December 2013 statement from the Veteran's representative and March 2015 Informal Hearing Presentation.

The Veteran is service-connected for posttraumatic stress disorder (PTSD) with recurrent major depressive disorder (rated 100 percent) and for erectile dysfunction (rated 0 percent). 

In a May 2009 statement, Dr. E.L. noted that she was the primary care provider for the Veteran.  Dr. E.L. stated that the Veteran had a very complicated medical history which made it difficult for her to assess his functional status.  She indicated that the Veteran suffered two strokes with resulting weakness of his left face, arm, and leg. It was noted that the Veteran also had antiphosphoid antibody syndrome with a vena cava filter and resulting severe edema of his legs.  She indicated that those conditions made it very difficult for the Veteran to stand, balance, and walk.  It was noted that the Veteran could transfer independently, but that he otherwise spent most of his time in a wheelchair.  Dr. E.L. stated that the Veteran would benefit from having his house modified to be wheelchair accessible. 

In a June 2009 statement, a VA social worker indicated that he had treated the Veteran since January 2006 and that he had been diagnosed with a major depressive disorder and PTSD.  It was noted that the Veteran had a disability rating of 100 percent for depression.  The social worker reported that as a result of his mental health disorders, the Veteran suffered from anxiety, anger, frustration and depression.  The social worker indicated that the Veteran's living situation was triggering such symptoms because he was unable to perform basic functions in the home such as preparing food, performing laundry tasks, or attending to bathroom needs in privacy.  The social worker indicated that it was likely that the Veteran's mental health would be in jeopardy of decompensating as long as those stressors were not addressed or resolved.  The social worker asked that such information be considered as the Veteran's petition for a grant to modify his house was reviewed. 

In a June 2009 statement, Dr. R.R. and Nurse Practitioner T.O. noted the Veteran's diagnoses of small cell lung cancer, PTSD, anticardiolipin antibody syndrome, deep vein thrombosis in the legs and phlebitic syndrome.  They stated that they saw the Veteran "on a regular basis for these issues" and opined that the Veteran "should continue to use an automated scooter for mobility assistance and should not partake in activities that create stress to his legs."

A July 2009 statement Dr. M.B. noted that she highly advocated that the Veteran receive a specially adaptive housing grant.  Dr. M.B. stated that the Veteran was unable to maneuver around his kitchen, bathroom, and laundry room without assistance.  Dr. M.B. reported that the Veteran's psychiatric state had worsened in direct conjunction with his immobility at home, so that his levels of depression and anxiety had both worsened causing the Veteran to feel worthless and hopeless.  It was noted that if the Veteran was more independent at home, his mood would improve and lead to more mental stability. 

An October 2009 VA emergency room note shows that the Veteran reported with complaints of left lower extremity redness, itching and burning.  The nurse stated that the Veteran ambulated independently without the use of supportive devices.

In a November 2009 statement, Dr. E.W. related that the Veteran had been in treatment for many years for symptoms of depression, PTSD, and anxiety, and that he had been found to be fully disabled by such condition with a 100 percent disability rating.  Dr. E.W. stated that in addition to the Veteran's severe psychiatric symptoms, he suffered profound physical disability due to his history of stroke and subsequent hemiplegia and chronic lower leg pain and weakness.  He noted that the Veteran was essentially wheelchair bound.  Dr. E.W. maintained that in reviewing the Veteran's medical and psychiatric record it was clear to him that there was an interrelationship between his psychiatric condition and his physical condition.  He stated:

His depression clearly affects how he is able to adapt to his chronic pain.  Furthermore his physical disability severely limits his ability to cook, do laundry and other tasks that would give him some sense of independence.  These limitations then exacerbate his depression and sense of helplessness and hopelessness.

Dr. E.W. stated that he believed that specially adaptive housing would clearly enhance the ability to treat the Veteran's service-connected depression as well as enhance his quality of life.

In a December 2009 statement, Nurse Practitioner T.O. noted the Veteran's ongoing treatment for post phlebitic syndrome and a complex hypercoaguable disorder.  She stated that based on these disabilities and his history of blood clots, the Veteran was wheelchair bound required assistance with the activities of daily living.  She indicated that specialized housing would improve the quality of his life.

June 2010 VA mental health treatment records note reports of the Veteran's escalating agitation and heated arguments with his wife.  His wife reported her fear that he would try to harm her by grabbing her.  She also reported that he had come very close to harming her physically.

VA treatment records dated from 2010 to 2016 note the Veteran's history of lung cancer in 2007; treatment at that time resulted in remission.  CT scans in November 2010 showed a recurrence of the cancer.  The Veteran underwent treatment again.

A February 2016 VA Male Reproductive System Conditions Disability Benefits Questionnaire (DBQ) notes the Veteran's history of erectile dysfunction for about 40 years.  The Veteran reported that he did not take Viagra because he has had two strokes (2003 and 2004).  He also reported difficulty urinating since his first stroke in 2003.  The Veteran declined a physical examination.

A February 2016 VA PTSD DBQ notes the Veteran's history of two strokes, lung cancer and PTSD secondary to military sexual trauma.  He last worked in 2002 as a cashier.  The examiner noted that the Veteran was in a wheelchair.  After reviewing the claims file and examining the Veteran, the examiner opined that the Veteran's psychiatric disability resulted in total occupational and social impairment.

In a May 2016, the February 2016 PTSD examiner opined (in pertinent part) that the Veteran's service-connected psychiatric disability did not lead to loss or loss of use of one or both lower extremities such as to preclude locomotion without the aid of braces, crutches, canes, or a wheelchair.  Rather, these deficits are "due to specific medical causes" and not at all related to his psychiatric disability.

The Veteran's claim has been pending since May 2009.  Effective October 25, 2010, and December 3, 2013, VA revised the criteria (under 38 C.F.R. § 3.809) for establishing entitlement to a certificate of eligibility for assistance in acquiring specially adapted housing.  75 Fed. Reg. 57859 (Sept. 23, 2010); 78 Fed. Reg. 72573 (Dec. 3, 2013 ).  Effective October 25, 2010, and September 12, 2014, VA revised the criteria (under 38 C.F.R. § 3.809a) for establishing entitlement to a special home adaptation grant.  75 Fed. Reg. 57859  (Sept. 23, 2010); 79 Fed. Reg. 54608  (Sept. 12, 2014).

Under the version of 38 C.F.R. § 3.809 in effect prior to October 25, 2010, eligibility for assistance in acquiring specially adapted housing under 38 U.S.C.A. § 2101 (a) may be granted if a claimant is entitled to compensation for permanent and total disability due to: (1) the loss or loss of use of both lower extremities, such as to preclude locomotion without the aid of braces, crutches, canes, or a wheelchair; (2) blindness in both eyes, having only light perception, plus the anatomical loss or loss of use of one lower extremity; (3) the loss or loss of use of one lower extremity together with residuals of organic disease or injury which so affect the functions of balance or propulsion as to preclude locomotion without the aid of braces, crutches, canes, or a wheelchair; or (4) the loss or loss of use of one lower extremity together with the loss or loss of use of one upper extremity which so affect the functions of balance or propulsion as to preclude locomotion without the aid of braces, crutches, canes, or a wheelchair.  38 C.F.R. § 3.809 (b) (2009).

Under the version of 38 C.F.R. § 3.809 which became effective on October 25, 2010, eligibility for assistance in acquiring specially adapted housing under 38 U.S.C.A. § 2101 (a) may also be granted if a veteran is entitled to compensation for permanent and total disability due to: (5) the loss or loss of use of both upper extremities such as to preclude use of the arms at or above the elbow; or (6) full thickness or subdermal burns that have resulted in contractures with limitation of motion of two or more extremities or of at least one extremity and the trunk.  38 C.F.R. § 3.809 (b) (2011).

Under the version of 38 C.F.R. § 3.809 (b), which became effective on December 3, 2013, eligibility for assistance in acquiring specially adapted housing under 38 U.S.C.A. § 2101 (a) may also be granted if the Veteran has service-connected ALS rated 100 percent disabling under 38 C.F.R. § 4.124a, Diagnostic Code 8017.  38 C.F.R. § 3.809 (b) (2016).

Under all applicable versions of 38 C.F.R. § 3.809, the phrase "preclude locomotion" is defined as the necessity for regular and constant use of a wheelchair, braces, crutches, or canes as a normal mode of locomotion, although occasional locomotion by other methods may be possible.  38 C.F.R. § 3.809 (c).

The term "loss of use" of a hand or foot is defined at 38 C.F.R. § 3.350 (a)(2) as that condition where no effective function remains other than that which would be equally well served by an amputation stump at the site of election below the elbow or knee with the use of a suitable prosthetic appliance.  The determination will be made on the basis of the actual remaining function, whether the acts of grasping, manipulation, etc., in the case of the hand, or balance, propulsion, etc., in the case of a foot, could be accomplished equally well by an amputation stump with prosthesis.  Examples under 38 C.F.R. § 3.350 (a)(2), which constitute loss of use of a foot, include extremely unfavorable complete ankylosis of the knee, complete ankylosis of two major joints of an extremity, shortening of the lower extremity of 3-1/2 inches or more, or complete paralysis of the external popliteal nerve (common peroneal) and consequent footdrop.  See also 38 C.F.R. § 4.63.

Under the version of 38 C.F.R. § 3.809a in effect prior to October 25, 2010, if entitlement to specially adapted housing is not established, a Veteran can qualify for a grant for necessary special home adaptations if he is entitled to compensation for permanent and total disability which (1) is due to blindness in both eyes with 5/200 visual acuity or less; or (2) includes the anatomical loss or loss of use of both hands.  38 U.S.C.A. § 2101 (b); 38 C.F.R. § 3.809a (b) (2009).

Under the version of 38 C.F.R. § 3.809a  which became effective on October 25, 2010, if entitlement to specially adapted housing is not established, a veteran can qualify for a grant for necessary special home adaptations if he is entitled to compensation for a permanent and total service-connected disability which must (1) include the anatomical loss or loss of use of both hands; or (2) be due to (i) blindness in both eyes with 5/200 visual acuity or less, or (ii) deep partial thickness burns that have resulted in contractures with limitation of motion of two or more extremities or of at least one extremity and the trunk, or (iii) full thickness or subdermal burns that have resulted in contracture(s) with limitation of motion of one or more extremities or the trunk, or (iv) residuals of an inhalation injury (including, but not limited to, pulmonary fibrosis, asthma, and COPD).  38 U.S.C.A. § 2101 (b) ; 38 C.F.R. § 3.809a (b) (2011).

Under the version of 38 C.F.R. § 3.809a  which became effective on September 12, 2014, if entitlement to specially adapted housing is not established, a veteran can qualify for a grant for necessary special home adaptations if he is service connected for a disability that (1) VA has rated as permanently and totally disabling, and which (i) includes the anatomical loss or loss of use of both hands; (ii) is due to deep partial thickness burns that have resulted in contracture(s) with limitation of motion of two or more extremities or of at least one extremity and the trunk; (iii) is due to full thickness or subdermal burns that have resulted in contracture(s) with limitation of motion of one or more extremities or the trunk; or (iv) is due to residuals of an inhalation injury (including, but not limited to, pulmonary fibrosis, asthma, and chronic obstructive pulmonary disease).  Additionally, a Veteran can qualify for a grant for necessary special home adaptations if he is entitled to compensation for a service-connected disability [which need not be rated as permanently and totally disabling] which is due to blindness in both eyes, having central visual acuity of 20/200 or less in the better eye with the use of a standard correcting lens.  38 U.S.C.A. § 2101 (b); 38 C.F.R. § 3.809a (b) (2016).

As discussed above, the Veteran is in receipt of service connection for an acquired psychiatric disorder and erectile dysfunction.  The Veteran is not in receipt of service-connection for the residuals of an organic disease or injury, ALS or burns.  Moreover, the evidence does not suggest that he has blindness in either eye with 5/200 visual acuity or less.  Thus, he is not entitled to specially adapted housing based on such disabilities.  See 38 C.F.R. § 3.809 (b).

Taking into account all relevant evidence, the Board finds that the evidence of record does not show permanent and total disability due to: (1) the loss or loss of use of both lower extremities, such as to preclude locomotion without the aid of braces, crutches, canes, or a wheelchair; (2) blindness in both eyes, having only light perception, plus the anatomical loss or loss of use of one lower extremity; (3) the loss or loss of use of one lower extremity together with residuals of organic disease or injury which so affect the functions of balance or propulsion as to preclude locomotion without the aid of braces, crutches, canes, or a wheelchair; or (4) the loss or loss of use of one lower extremity together with the loss or loss of use of one upper extremity which so affect the functions of balance or propulsion as to preclude locomotion without the aid of braces, crutches, canes, or a wheelchair.  Specifically, the May 2016 VA opinion noted above is against the claim.  The VA examiner attributed the Veteran's need for a wheelchair to nonservice-connected disabilities (including residuals of a stroke, phlebitis, etc.).  While many of the private medical opinions noted above state that the Veteran's psychiatric symptoms have worsened due to his physical pain and immobility at home, these opinions do not state that his wheelchair dependence is due to his psychiatric disability.  The preponderance of the evidence demonstrates that the Veteran is not precluded from locomotion without the aid of braces, crutches, canes, or a wheelchair, due to his service-connected disabilities. Buchanan v. Nicholson, 451 F.3d 1331, 1336-1337 (Fed. Cir. 2006).

In addition, the Board finds that the Veteran is not eligible for assistance in acquiring a special home adaptation grant under 38 U.S.C.A. § 2101 (b) because he does not meet the criteria set forth in 38 C.F.R. § 3.809a (b).  As described above, he does not have anatomical loss or loss of use of his hands, blindness in both eyes with visual acuity of 20/200 or less in the better eye, burns, or residuals of an inhalation injury.  Thus, entitlement to a home adaptation grant is not established.

Because the preponderance of the evidence is against a finding that the Veteran is permanently and totally disabled due to any of the disabilities enumerated in 38 C.F.R. §§ 3.809 (b) or 3.809a (b), or that he has blindness in both eyes, he is not entitled to the home adaptation benefits sought, and as such, his claim must be denied.


ORDER

Specially adapted housing or special home adaptation grant is denied. 



____________________________________________
KELLI A. KORDICH
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


